DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A), Sugiyama et al. (US 20070279950) and Kim et al (US 8232835).
As to claim 1, Shiu et al.’s figure 1 shows a charge pump circuit having a first charge pump (SW1-SW4, Cin, Cout) coupled to receive clock signals (Con_1 and Con_2).  Figure 1 fails to show a second charge pump coupled to receive the clock signals.  However, Kasahara’s figure 1 shows first and second charge pump circuits receive common clock signals.  Therefore, it would have been obvious to one having ordinary skill in the art to further add another circuit similar Shiu et al.’s charge pump coupled to receive of Shiu et al.’s clocks for the purpose of providing plurality of pumped voltages.  Therefore, the modified Shiu et al.’s figure 1 shows a device comprising: a first voltage multiplier (the added/duplicated capacitors Cin and Cout and switches SW10SW4) connected to a clock generator (10) to generate a load voltage comprising: a first capacitive element (duplicated Cin) including first and second nodes; a second capacitive element (duplicated Cout) being coupled between load (not shown that receives duplicated Vout) and reference nodes (ground) of the device; a first switch (duplicated SW1) coupling the first node to a supply node of the device and enabling the first capacitive element to be charged to a supply voltage at the supply node, the firs switch operable to selectively connect and disconnect the first node to and from the supply node , wherein there is no load coupled between the first node and reference node; a second switch (duplicated SW2) coupling the second node to the reference node operable to selectively connect and disconnect the second node to and from the reference node; a third switch (duplicated SW4) coupling the second node to the supply node operable to selectively connect and disconnect the second node to and from the supply node; a fourth switch (duplicated SW3) coupling the first node to the load node operable to selectively connect and disconnect the first node to and from the load node; a load (that receives Vout) coupled to the load node being driven at a voltage comprising a sum of the supply voltage and a voltage across the second capacitive element; the second voltage multiplier (the shown SW1-SW4, Cin and Cout) being connected to the clock generated to generate a supply voltage and comprising a third capacitive element (Cin) including third and fourth nodes; a fifth switch (SW1) coupling the third node to the supply node operable to selectively connect and disconnect the third node to and from the supply node; a sixth switch (SW2) coupling the fourth node to the reference node operable to selectively connect and disconnect the fourth node to and from the reference node; a seventh switch (SW4) coupling the fourth node (second node) to the supply node operable to selectively connect and disconnect the fourth node to and from the supply node; an eighth switch (SW2) coupling the third node (first node) to the feedback node operable to selectively connect and disconnect the third node to and from the feedback node; and a clock generator (10) coupled to a feedback node (circuit 14 in 10 coupled to receive Vout) of the device and configured to generate first and second clock signals (Con_1 and Con_2) that each alternate between a voltage at the reference node and a voltage at the feedback node, the first clock signal controlling operation of the first and second, fifth and sixth switches, and the second clock signal controlling operation of the third and fourth, seventh and eight switches.  The modified Shiu et al.’s figure fails to show a nine switch coupled between the supply node and the feedback node.  However, Sugiyama et al.’s figure 1 shows a charge pump circuit having a bypass switch (SW2) coupled between supply node and output node.  Therefore, it would have been obvious to one having ordinary skill in the art to add a bypass switch coupled between Shiu et al.’s Vdd and Vout of the first charge pump for the purpose of improving circuit operation speed.  Thus, the modified Shiu et al.’s figure further shows a ninth switch (bypass switch) configured to connect the feedback node (Vout of the first charge pump) to the supply node (Vdd) when the feedback voltage is less than the supply voltage and to disconnect the feedback node from the supply node when the feedback voltage increases to greater than the supply voltage.  The modified Shiu et al.’s figure further shows that the clock generator includes a first module (12) and a second module (14), wherein the first module is configured to generate clock signals and the second module is configured to introduce a timing delay between clock signals, wherein the timing delay is long enough so that a falling/rising edge of the first clock signal and a rising/falling edge of the second clock signal do not overlap and short enough so that the load is driven at a constant voltage.  Furthermore, Kim et al.’s figures 2-4 show a similar charge pump circuit that uses non-overlap clock signals.  Therefore, it would have been obvious to one having ordinary skill in the art to use non overlap clock signals for Shiu et al.’s Con_1 and Con_2 for the purpose of providing more precise output voltage (Kim et al.’s col. 4, lines 45-50).  The modified Shiu et al.’s figure fails to show that the timing delay being at least 0.5 s and the constant voltage is ranged from 91%-99% of two times the supply voltage.  However, selecting the range of timing delay and constant voltage (by selecting V1) as claimed is seen as an obvious design preference to ensure optimum preference, see MPEP 2144.05.  
As to claim 2, the modified Shiu et al.’s figure 1 shows that the load is coupled between the load node and the reference node.
As to claim 4, the modified Shiu et al.’s figure 1 shows a fourth capacitive element (Cout) coupled between the feedback node and the reference node.
As to claim 7, the modified Shiu et al.’s figure shows that the first and second capacitive elements are capacitors.  The figure fails to show that the first capacitive element is a different type of capacitor than the second capacitive element.  However, selecting the type of the first capacitor to be different than the type of the second capacitive capacitor is seen an obvious design preference for the purpose of achieving desired space occupation and operation speed.
As to claim 10, series connected inverters used to generate clock signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use series connected inverters in circuit 14 for the purpose of saving space and cost.
Claim 20 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.
	

Claims 6, 11, 14-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A), Sugiyama et al. (US 20070279950), Kim et al (US 8232835), and Hayashida (US 20100109063).
	As to claims 11 and 22, the modified Shiu et al.’s figure fails to show the detail of the capacitor Cin in the first and second charge pump circuit.  However, Hayashida’s figure 7 shows a low latch-up capacitor having a first well region (53n), a second well region (54p) formed in the first well region, having a different conductivity type than the first well region.  It would have been obvious to one having ordinary skill in the art to use Hayashida’s capacitor for Shiu et al’s capacitors for the purpose of providing more precise output voltage.  The modified Shiu et al.’s figure further shows a first capacitive element (the modified Cin in the added charge pump) including a first well region, a second well region formed in the first well region, having a different conductivity type than the first well region, and coupled to a second node of the first capacitive element; a second capacitive element (Cout in the added charge pump) coupled between a load node and a reference node and configured to be charged to a load voltage; a first switch unit (SW1, SW2 in the added charge pump), wherein the first switch unit further comprises a first switch and a second switch, wherein the first switch (SW1) is configured so as to selectively connect and disconnect the first node of the first capacitive element to and from a supply node, and wherein the second switch (SW2) is configured so as to selectively connect and disconnect the second node of the first capacitive element to and from the reference node, wherein there is no load coupled between the first node of the first capacitive element and the reference node, thereby charging the first capacitive element to a supply voltage at the supply node; a second switch unit (SW3-SW4 in the added charge pump), wherein the second switch unit further comprises a third switch and a fourth switch, wherein the third switch (SW4) is configured so as to selectively connect and disconnect a second node of a second capacitive element to and from the supply node, and wherein the fourth switch (SW3) is configured so as to selectively connect and disconnect a first node of the second capacitive element to and from the load node, whereby a load coupled between the load node and the reference node is driven at the load voltage substantially equal to the sum of the supply voltage and a charged voltage across the second capacitive element; a third capacitive element (Cin in the current charge pump) coupled between the third and fourth nodes; a third switch unit, wherein the third switch unit further comprises a fifth switch (SW1 in the current charge pump) coupling the third node to the supply node operable to selectively connect and disconnect the third node to and from the supply node and a sixth switch (SW2 in the current charge pump) coupling the fourth node to the reference node operable to selectively connect and disconnect the fourth node to and from the reference node; a fourth switch unit (SW3-SW4 in the current charge pump),  wherein the fourth switch unit further comprises a seventh switch (SW4) coupling the fourth node to the supply node operable to selectively connect and disconnect the fourth node to and from the supply node and an eighth switch (SW3) coupling the third node to the feedback node operable to selectively connect and disconnect the third node to and from the feedback node; a clock generator (10) coupled to a feedback node and configured to generate a first clock signal and a second clock signal, wherein each of the first and the second clock signals alternates between a level of a reference voltage at the reference node and a level of a feedback voltage at the feedback node and controls operation of a respective one of the first and second switch units; wherein the first switch, second, fifth and sixth switches are configured to be controlled by the first clock signal; wherein the third, fourth, seventh and eight switches are configured to be controlled by second clock signal.

As to claim 14, series connected inverters used to generate clock signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use series connected inverters in circuit 14 for the purpose of saving space and cost.
As to claim 15, the modified Shiu et al.’s figure shows that the first capacitive element further includes a substrate (Hayashida’s 41).
As to claim 16, the modified Shiu et al.’s figure shows that the first and second well regions extend into the substrate.
As to claim 17, the modified Shiu et al.’s figure shows that the first well region extends deeper into the substrate than the second well region.
As to claim 18, the modified Shiu et al.’s figure shows that the second well region and the substrate are comprised of the same material (p type).
As to claim 19, the modified Shiu et al.’s figure shows that the first well region, the second well region, and the substrate cooperatively form at least one diode (pnp).
Claim 6, time-to-digital converter powered by charge pump circuit is well known in the art.  It would have been obvious to one having ordinary skill in the art to use the modified Shiu et al.’s charge pump circuit to power a time-to-digital converter for the purpose of providing more precise pumped voltage to the converter.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842